DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive. Amendments to the current set of claims have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.
On page 10 of the Remarks section, as indicated by the page number at the top of each page, Applicant discusses the amendments made to the Specification, Abstract, and claim objections and 112 rejections.  The Examiner has withdrawn the preceding objections and 112 rejections as a result, except for the 112(b) rejections on Claim 33 for 112(f) indefiniteness.  The Examiner has also made new 112(b) rejections as a result of the amendments made.
On pages 10-12, Applicant argues against the previous prior art rejection.  Here, Applicant argues that the “temperature sensor 5” and “distance sensor unit 24” are part of the “dialysis device” rather than part of the cassette.  Applicant argues that independent Claim 16 as currently amended requires that the device configured to determine the geometric characteristic is located on the medical device, not the blood treatment apparatus.  Thus, the Examiner now relies upon previously used secondary reference Bradley et al., (“Bradley”, US 2011/0214504), which discloses integrating sensor assemblies in full upon dialysis cartridges, (See Abstract), to combine with previous primary reference Metzner, (US 2003/0042181).  As a result, the Examiner finds Applicant’s argument here against independent Claim 16 unpersuasive.
Applicant argues that independent Claims 30 & 33 recite features that are “analogous” to Claim 16.  The Examiner notes that neither Claims 30 & 33 have been amended to specify the above discussed feature that the device configured to determine the geometric characteristic is located on the medical device, not the blood treatment apparatus.  Thus, the Examiner finds Applicant’s remark here also unpersuasive and a modification of the previous prior art rejection using Metzner still reads upon Claims 30 & 33 as a result.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 16: the limitation “a device configured to determine a geometric characteristic of the medical device” on line 5 invokes 112(f) because “device” is broad and does not imply any structure just like “means” and then the functional language is “to determine a characteristic of the medical device”.  Here, the Examiner points to pages 5 & 6 of the instant Specification, “ the device may…be a sensor or a converter that emits results of measurements…at least one sensor system, one circuit, one conductor…a mark, a marker, a coil, a passive element, a piezo element, an element which is made of a different material than the hard part and/or the fluid path, an element that is connected to a voltage source, an element that is connected to a conductive path and/or any combination thereof”.
Claim 30: the limitation “a device for determining a geometric characteristic of the medical device” on lines 5-6 invokes 112(f) because “device” is broad and does not imply any structure just like “means” and then the functional language is “for determining a characteristic of the medical device”.  Here, the Examiner points to pages 5 & 6 of the instant Specification, “ the device may…be a sensor or a converter that emits results of measurements…at least one sensor system, one circuit, one conductor…a mark, a marker, a coil, a passive element, a piezo element, an element which is made of a different material than the hard part and/or the fluid path, an element that is connected to a voltage source, an element that is connected to a conductive path and/or any combination thereof”
Claim 33: “a device configured to provide results…” on line 5 of the claim invokes 112(f) because “device” is broad and does not imply any structure just like “means” and then the functional language includes “to provide results”.  Here, the Examiner points to page 23 of the instant Specification where this limitation is interchangeable with “device for…determination of a geometric characteristic”.  Thus, the device may “be a sensor or a converter that emits results of measurements…at least one sensor system, one circuit, one conductor…a mark, a marker, a coil, a passive element, a piezo element, an element which is made of a different material than the hard part and/or the fluid path, an element that is connected to a voltage source, an element that is connected to a conductive path and/or any combination thereof”.
Claim 33: “a device configured to receive a signal…” on line 7 of the claim invokes 112(f) because “device” is broad and does not imply any structure just like “means” and then the functional language includes “to receive a signal”.   However, the Examiner does not see any clear definition of this “device” in the instant Specification.  As a result, a 112(b) rejection is made below for indefiniteness.
Claim 33: “a device configured to execute an action…” on line 9 of the claim invokes 112(f) because “device” is broad and does not imply any structure just like “means” and then the functional language includes “to execute an action”.   However, the Examiner does not see any clear definition of this “device” in the instant Specification.  As a result, a 112(b) rejection is made below for indefiniteness.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  17, 18, 20, 22, 33, 34, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 18, 20 & 22 recite the limitation “the characteristic”.  It is unclear if this limitation is the same limitation as “a geometric characteristic” as in Claim 16, or not.  Examiner interprets to be the same.
Claim limitations “a device configured to receive a signal…” on line 7 of the Claim 33 and “a device configured to execute an action…” on line 9 of Claim 33 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The Examiner does not see any clear definition of these “devices” in the instant Specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 34 recites the limitation “the characteristic of a medical fluid”.  It is not clear if this limitation is the same limitation as “a characteristic of the medical fluid” as on lines 7-8 of Claim 33, or not.  Examiner interprets them to be the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-35 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Metzner, (US 2003/0042181).
Claims 30-32 are directed to a method, a method type invention group.
Regarding Claims 30-32, Metzner discloses a method, (See Abstract), comprising: outputting a signal value in relation to a characteristic of a medical fluid present in a fluid path of a medical device using a converter of the medical device, (Blood Density Sensor 7/13 used in Disposable Cassette 9 and Dialyser, and connected to Control Unit, See Figures 1-3, See paragraphs [0028] & [0029]), wherein the medical device is configured to be in signal communication with a blood treatment apparatus, (Cassette 9 has sensor elements in communication with Distance Sensor components and Control Unit part of the blood treatment apparatus, See Figures 1-3, See paragraph [0036], [0028] & [0029]); providing a result of a reference measurement of the characteristic as a first value, (See paragraphs [0037] & [0038]; ‘time t1’ or temperature); and receiving a signal, related to the characteristic of the medical fluid, from a device for determining a characteristic of the medical device as a second value, (See paragraph [0039]; ‘distance measurement’; and See paragraph [0035]; “distance is determined between parts 17, 19”); wherein the method further comprises at least one of: (i) outputting a value of the characteristic of the medical fluid using a relation between the first value and the second value, (“characteristic curve”, See paragraph [0039]), and (ii) correcting the signal value using the relation between the first value and the second value, (See paragraph [0038]; “the temperature dependent propagation speed…is known, whereby the distance…which corresponds to the measuring path…can be determined” and “subsequently, the distance between the sensor plates…is enlarged or reduced a little).
Additional Disclosures Included:
Claim 31: The method according to claim 30, wherein outputting a value of the characteristic of the medical fluid is achieved when a difference between the first value and the second value has reached at least a predetermined difference, (See paragraph [0035], [0038] & [0039]; “the calculated distance…respectively recorded and stored…such a calibration allows the detection of distance changes in an order of magnitude of 1 micron”).
Claim 32: The method according to claim 30, wherein correcting the signal value is achieved when a difference between the first value and the second value has reached at least a predetermined difference, (See paragraph [0038]; “the temperature dependent propagation speed…is known, whereby the distance…which corresponds to the measuring path…can be determined” and “subsequently, the distance between the sensor plates…is enlarged or reduced a little; or See paragraph [0039]; “a characteristic curve is obtained…allows a distance measurement…allows the detection of distance changes”).
Claims 33-35 are directed to a treatment apparatus, an apparatus or device type invention group.
Regarding Claims 33-35, Metzner discloses a medical apparatus, (See paragraph [0028]; ‘dialyser’), comprising: at least one device, (See paragraph [0028]; “receiving chamber”), configured to receive or couple to a medical device that defines fluid paths for conducting a medical fluid through the medical device, (Cassette 9, See Figures 1-3, and See paragraph [0028] & [0030]), wherein the medical device is configured to be in signal communication with a blood treatment apparatus, (Cassette 9 has sensor elements in communication with Distance Sensor components and Control Unit part of the blood treatment apparatus, See Figures 1-3, See paragraph [0036], [0028] & [0029]), a converter, (See paragraphs [0028] & [0029]; Measuring Chamber 15 has Temperature Sensor 5, or Light Barrier 6/12, or Pressure Sensor 8, or Blood Density Sensor 7/13 integrated into Cassette 9 and coupled to Dialyser, See Figures 1-3, and See paragraphs [0028], [0029] & [0032]); a device configured to provide results of a reference measurement of a characteristic of the medical fluid as a first value, (See paragraphs [0037] & [0038]; ‘time t1’ or temperature); a device configured to receive a signal, related to a characteristic of the medical fluid, from a device configured to determine a geometric characteristic of the medical device as a second value, (See paragraph [0039]; ‘distance measurement’; and See paragraph [0035]; “distance is determined between parts 17, 19”); and a device configured to execute an action using a relation between the first value and the second value, (See paragraph [0038]; “the temperature dependent propagation speed…is known, whereby the distance…which corresponds to the measuring path…can be determined” and “subsequently, the distance between the sensor plates…is enlarged or reduced a little).
Claim 34: The medical apparatus according to claim 33, wherein the action is outputting a value of the characteristic of a medical fluid using the relation between the first value and the second value, (See paragraph [0035], [0038] & [0039]; “the calculated distance…respectively recorded and stored…such a calibration allows the detection of distance changes in an order of magnitude of 1 micron”).).
Claim 35: The medical apparatus according to claim 33, wherein the action is correcting a signal value using the relation between the first value and the second value, (See paragraph [0038]; “the temperature dependent propagation speed…is known, whereby the distance…which corresponds to the measuring path…can be determined” and “subsequently, the distance between the sensor plates…is enlarged or reduced a little; or See paragraph [0039]; “a characteristic curve is obtained…allows a distance measurement…allows the detection of distance changes”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-23, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzner, (US 2003/0042181), in view of Bradley et al., (“Bradley”, US 2011/0214504).
Claims 16-23, 25-27 are directed to a medical device, an apparatus or device type invention group.
Regarding Claims 16-23, 25-27, Metzner discloses a medical device configured to be received by or attached to a blood treatment apparatus, (Cassette 9 inserted into receiving chamber of Dialyzer, See Figures 1-3, See paragraph [0028]), the medical device comprising: a hard part, (Cassette 9 has hard part, See Figures 1-3, See paragraph [0028]), defining fluid paths for conducting a medical fluid through the hard part, (Inflow 26, Outflow 27, Measuring Chamber 15, See paragraphs [0029] & [0032]); at least one converter, wherein the at least one converter is arranged to measure a characteristic of the medical fluid while the medical fluid is present in one of the fluid paths, (Temperature Sensor 5, or Light Barrier 6/12, or Pressure Sensor 8, or Blood Density Sensor 7/13, See Figures 1-3, and See paragraphs [0028], [0029] & [0032]); and a device configured to determine a geometric characteristic of the medical device, in which the device is located on the blood treatment apparatus, (Distance Sensor Unit 24 for Disposable Cassette 9/Dialyzer, See Figure 1-3, and See paragraph [0031]).
Metzner does not disclose the medical device comprising the device configured to determine the geometric characteristic of the medical device.
Bradley discloses the medical device comprising the device configured to determine the geometric characteristic of the medical device, (See Abstract and See paragraphs [0033, [0035], Bradley).  Additional features of this disclosure are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the medical device of Metzner by incorporating 
the medical device comprising the device configured to determine the geometric characteristic of the medical device 
as in Bradley because “the [sensor] assembly can be integrated in…to a fluid carrying module, such as a dialysis cartridge, such that the sensing element(s) can sense the fluid in the module”, (See Abstract, Bradley)”.   “Consequently, the sensor system can be manufactured with less parts and associated processing steps thereby enabling a low cost sensor system to be provided”, (See paragraph [0013], Bradley).
Additional Disclosures Included:
Claim 17: The medical device according to claim 16, wherein the device configured to determine the characteristic of the medical device comprises a device for acting on the medical fluid to make the medical fluid swing while the medical fluid is present in one of the fluid paths, (See paragraphs [0031] & [0036], Metzner).
Claim 18: The medical device according to claim 16, wherein the device configured to determine the characteristic of the medical device comprises at least one piezo element, (See paragraph [0037], Bradley).
Claim 19: The medical device according to claim 18, wherein the at least one piezo element comprises a plastic piezo element, (See paragraph [0044] & [0045], Bradley).
Claim 20: The medical device according to claim 16, wherein at least one section of the converter and at least one section of the device configured to determine the characteristic of the medical device is applied by at least an additive application method, (See paragraph [0045] and paragraph [0033] or [0035], Bradley).
Claim 21: The medical device according to claim 20, wherein the additive application method includes at least one of: a template free application and a conductive ink application, (See paragraph [0035], Bradley).
Claim 22: The medical device according to claim 16, wherein at least one section of the at least one converter or at least one section of the device configured to determine the characteristic of the medical device is applied by at least an additive application method, (See paragraph [0045] and paragraph [0033] or [0035], Bradley).
Claim 23: The medical device according to claim 22, wherein the additive application method includes at least one of: a template free application and a conductive ink application, (See paragraph [0035], Bradley).
Claim 25: The medical device according to claim 16, wherein the at least one converter is configured or designed to measure or determine a conductivity, flow, pressure, tension or current of the medical fluid, (Pressure Sensor 8, See Figures 1-3, and See paragraph [0029], Metzner).
Claim 26: The medical device according to claim 16, wherein the medical device is a blood cassette, a blood tube, or a blood filter, (See paragraph [0033] & [0028], Metzner; The device carries blood).
Claim 27: The medical device according to claim 16, wherein the medical device is a disposable, (See paragraph [0028], Metzner; disposable cassette).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzner, (US 2003/0042181), in view of Bradley et al., (“Bradley”, US 2011/0214504), in further view of Stange, (US 2004/0154409).
Claim 24 is directed to a medical device, an apparatus or device type invention group.
Regarding Claim 24, Metzner discloses the medical device according to claim 16, but does not disclose wherein the at least one converter is a MID flow sensor.
Stange discloses a device, (See Abstract, See paragraphs [0011] & [0015], Stange), wherein the at least one converter is a MID flow sensor, (See paragraph [0017] & [0014], Stange).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the medical device of Metzner by incorporating
wherein the at least one converter is a MID flow sensor
as in Stange in order to “implement a magnetoinductive flow sensor, which can be operated with a minimum power requirement with maximum sensitivity” using “minimal dimensions” which “opens broad possibilities of use in medicine”, (See paragraph [0015], Stange).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzner, (US 2003/0042181), in view of Bradley et al., (“Bradley”, US 2011/0214504), in further view of Muller et al., (“Muller”, US 2009/0101550).
Claim 29 is directed to a medical device, an apparatus or device type invention group.
Regarding Claim 29, modified Metzner discloses the medical device according to claim 16, wherein the geometric characteristic is a distance of a particular fluid path of the fluid paths, (See paragraph [0032] & [0031], See Figure 1, Metzner; The measured regions include the distance over the fluid (blood) path within the cassette 9 between elements 17 & 18).
Modified Metzner does not disclose that the distance is a diameter.
Muller discloses a medical device where the distance in a flow channel is a diameter, (See paragraphs [0079]-[0082], Muller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the medical device of Metzner by incorporating
that the distance is a diameter.
as in Muller so that “a suitable cross-sectional area for the flow channel can be determined”, (See paragraph [0081], Muller), in order to calculate the flow rate or velocity, (See paragraph [0076], [0081], Muller), as also desired in Metzner, (See paragraph [0010], Metzner).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779